                Case 1:17-cv-00712-CL            Document 59          Filed 04/10/19        Page 1 of 4




 1   G. Smith, M.A, J.D.
     55 Willow Way
 2
     Sedona, AZ 86336
 3
                                   UNITED STATES DISTRICT COURT
 4                                   FOR THE DISTRICT OF OREGON
 5
                                         MEDFORD DIVISION

 6   G. SMITH,                           )                       CASE NO.: 117CV00712CL
                                         )
 7          Plaintiff,                   )                       PLAINTIFF’S RULE 59(e) MOTION
 8                                       )                       TO ALTER OR AMEND ORDER
     v.                                  )                       GRANTING DEFENDANT LIMERICK’S
 9                                       )                       MOTION FOR LEAVE TO AMEND
     JILL LIMERICK, BARBARA WILT         )                       MOTION TO DISMISS
10
            JAMES SANSONE                )
11                                       )
            Defendants.                  )                       Request for Oral Argument
12   ____________________________________)                       by Telephone Conference
13

14            Pursuant to L.R.7-1, Plaintiff certifies that Plaintiff was unable to confer with counsel for

15   Defendant Limerick (“Defendant”) regarding the contents of the instant motion because
16
     communications are so strained between the parties as to have no effect on potential resolution of
17
     this matter without the instant motion.
18

19
                                                 ________________

20
              Plaintiff hereby moves the Court, pursuant to FRCP Rule 59(e) and authorities as
21

22   follows, to vacate its judgment of April 8, 2019, granting Defendant Limerick’s leave to amend

23   its motion to dismiss along with supplemental motions made therein, on the grounds that said
24
     order was issued before Plaintiff’s timely response was due to be filed.
25
     Facts.
26
              Defendant Limerick (“Defendant”) filed its motion for leave to amend its motion to
27

28   dismiss on March 25, 2019. Accordingly, pursuant to L-R 7-1, Plaintiff had 14 days to respond.



                                                                                                          1
                     PLAINTIFF’S	  RULE	  59(e)	  MOTION	  TO	  ALTER	  OR	  AMEND	  JUDGMENT
                 Case 1:17-cv-00712-CL            Document 59          Filed 04/10/19        Page 2 of 4




 1   Plaintiff’s memorandum in opposition was therefore due to be electronically filed by midnight of
 2
     April 8, 2019.
 3
            Plaintiff timely filed said memorandum before midnight of April 8, 2019. When Plaintiff
 4

 5
     subsequently checked email to confirm that such filing had been electronically served, Plaintiff

 6   noticed that the Court had already issued an order granting leave, effectively mooting Plaintiff’s
 7   response.
 8
            Said order was improperly issued in advance of Plaintiff’s statutory right to respond.
 9
     Therefore, the judgment constitutes reversible error and must be set aside in its entirety.
10

11   Points and Authorities.

12          Rule 59(e) authorizes motions to alter or amend a judgment. A motion pursuant to FRCP
13
     59(e) (sometimes called a motion for reconsideration) enables a party to seek modification or
14
     correction of a substantive judicial error or mistake within 28 days after entry of judgment (1946
15
     Advisory Committee Notes to FRCP 59(e); White v. N.H. Dep’t of Emp’t Sec., 455 U.S. 445,
16

17   451 (1982). A party can ask the court to vacate or set aside the judgment in its entirety, or
18   request modification or correction of only some aspects of the judgment.
19
            In the Ninth Circuit, a successful motion for reconsideration under Rule 59(e) must
20
     accomplish two goals. First, it must demonstrate some reason that the Court should reconsider its
21

22   prior decision. Second, it must set forth facts or law of a strongly convincing nature to induce the

23   Court to reverse its prior decision. See White v. Sabatino, 424 F. Supp.2d 1271, 1274 (D.
24
     Hawai`i, 2006); Na Mamo O‘Aha ‘Ino v. Galiher, 60 F. Supp. 2d 1058, 1059 (D. Hawai`i 1999).
25
            The Ninth Circuit has set forth the grounds justifying reconsideration under Rule 59(e).
26
     In general, there are four basic grounds upon which a Rule 59(e) motion may be granted: (1) if
27

28   such motion is necessary to correct manifest errors of law or fact upon which the judgment



                                                                                                           2
                      PLAINTIFF’S	  RULE	  59(e)	  MOTION	  TO	  ALTER	  OR	  AMEND	  JUDGMENT
              Case 1:17-cv-00712-CL             Document 59          Filed 04/10/19        Page 3 of 4




 1   rests; (2) if such motion is necessary to present newly discovered or previously unavailable
 2
     evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is
 3
     justified by an intervening change in controlling law. Allstate Ins. Co. v. Herron, 634 F.3d 1101,
 4

 5
     1111 (9th Cir. 2011).

 6          The instant motion to vacate, necessary to correct a manifest error of law and required to
 7   prevent manifest injustice, is supported by the first and third grounds enumerated above. It is
 8
     obviously impossible to brief a motion correctly in which one party has been prematurely
 9
     prevented from responding.
10

11   Conclusion.

12          As stated, Plaintiff’s memorandum in opposition was filed within the statutorily-allotted
13
     period to response. To allow its proper consideration, the Court’s order must be set aside.
14
     Dated: April 10, 2019
15

16

17
                                                       ___________/s/________________
18                                                     G. Smith, M.A., J.D.
19

20

21

22

23

24

25

26

27

28




                                                                                                         3
                    PLAINTIFF’S	  RULE	  59(e)	  MOTION	  TO	  ALTER	  OR	  AMEND	  JUDGMENT
              Case 1:17-cv-00712-CL            Document 59          Filed 04/10/19        Page 4 of 4




 1

 2

 3

 4                                      CERTIFICATE OF SERVICE
 5
     I hereby certify that on the above-stated date I caused to be served an electronic copy of the
 6   above-stated memorandum in opposition to Douglas McGeary, Barbara Wilt and John Girarde.
 7

 8                                                    ___________/s/________________
                                                      G. Smith, M.A., J.D.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                                        4
                   PLAINTIFF’S	  RULE	  59(e)	  MOTION	  TO	  ALTER	  OR	  AMEND	  JUDGMENT
